



idexlogo.jpg [idexlogo.jpg] EX-10.31




Plan:    IDEX Corporation Incentive Award Plan
As Amended and Restated effective April 8, 2015
IDEX CORPORATION
STOCK OPTION AGREEMENT
Effective on the Grant Date, you have been granted a cash-settled option (the
"Option") to purchase the number of shares of Common Stock of IDEX Corporation
(the "Company") at the exercise price designated above (the "Award"), in
accordance with the provisions of this stock option agreement (the "Agreement")
and the provisions of the IDEX Corporation Incentive Award Plan, as Amended and
Restated effective April 8, 2015 (the "Plan"), which is incorporated herein by
this reference and made a part of this Agreement. "Employer" means the
Subsidiary that employs you (unless you are directly employed by the Company).
This Option will vest and may be exercised in accordance with the following
schedule: 25% of the shares subject to the Option will be vested on the first
anniversary of the Grant Date, and 25% shall vest on the date of each
anniversary thereafter, with full vesting on the fourth anniversary of the Grant
Date.
In the event of the termination of your employment or service for any reason,
whether such termination is occasioned by you, by the Company or any corporation
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned by the Company (its "Subsidiary"), with or without
cause or by mutual agreement ("Termination of Service"), your right to vest in
your Option under the Plan, if any, will terminate effective as of the date of
Termination of Service. If your employment or service is in a jurisdiction which
requires under applicable statute or common law a notice period for termination
or a period of pay in lieu of such notice (each, the "Notice Period"), you have
no rights to vest in your Option during the Notice Period.
Notwithstanding the foregoing, this Option shall be fully vested and be
exercisable upon your Termination of Service by reason of death, Disability, or
Retirement. "Disability" means that you could qualify to receive long-term
disability payments under the Company's long-term disability insurance program,
as it may be amended from time to time.
For the purposes of this Agreement, “Retirement” means an employee’s Termination
of Service on or after accruing at least five Years of Service with the Company
or a Subsidiary after being acquired by the Company, and attaining an age of at
least 50, if the sum of the employee’s age and Years of Service is at least 70.
“Years of Service” means the number of continuous full years of employment with
the Company or any of its Subsidiaries.





--------------------------------------------------------------------------------





The Option may not be exercised until vested. Once vested, the Option may be
exercised in whole or any part, at any time. However, a vested Option must be
exercised, if at all, prior to the earlier of:
(a)
five (5) years following your Termination of Service with the Company or any of
its Subsidiaries by reason of death, Retirement, or Disability;

(b)
one (1) year following your Termination of Service with the Company or any of
its Subsidiaries by reason of termination without Cause or for Good Reason as a
result of a Change in Control as described below;

(c)
90 days following your last day of active employment or service with or for the
Company or any Subsidiary for any reason other than death, Disability,
Retirement or termination without Cause or for Good Reason as a result of a
Change in Control; for this purpose your last day of active employment or
service will be deemed to occur on the date of the closing of the sale of all or
substantially all of the stock or assets of a Subsidiary for which you are
employed at the time of the transaction;

(d)
the tenth anniversary of the Grant Date;

and if not exercised prior thereto shall terminate and no longer be exercisable.
Further, if a Change in Control of the Company occurs, this Option shall
continue in effect, or be assumed or an equivalent Option or Award substituted
by the publicly-traded successor or a parent or subsidiary of a successor (with
appropriate adjustments in the Award as provided in Section 11.1 of the Plan);
provided however, that if you incur a Termination of Service, by the Company
without Cause or by reason of your termination for Good Reason, and the date of
Termination of Service occurs (or in the case of your termination for Good
Reason, the event giving rise to Good Reason occurs), in each case, during the
period beginning on the date of the Change in Control and ending on the date
that is twenty-four (24) months following the Change in Control, this award
shall be fully vested and exercisable on your Termination of Service. “Cause”
shall have the meaning set forth in the Participant’s employment or consulting
agreement, if any, and if no such agreement exists then it shall mean: (i)
failure to perform your material duties (other than as a result of a disability)
if such failure, if curable, is not cured within 30 days after written notice is
provided, (ii) your breach of fiduciary duty to the Company, (iii) your
indictment under the laws of any jurisdiction in which you reside or are
otherwise performing services for the Company or any Subsidiary, for (A) a civil
offense which is injurious to the business reputation of the Company or (B) a
criminal offense, or (iv) your breach of any material written policy of the
Company if such breach, if curable, is not cured within 30 days after written
notice is provided by the Company. "Good Reason" shall have the meaning set
forth in the Participant’s employment or consulting agreement, if any, and if no
such agreement exists then it shall mean: (i) there has been a material
diminution in your responsibilities, duties, title, reporting responsibilities
within the business organization, status, role or authority, (ii) a required
relocation of more than 50 miles from the location of your principal job
location or office immediately prior to the Change In Control, or (iii) a
material breach by the Company or Subsidiary of any of the material terms of any
agreement covering your terms of employment. A condition will not be considered
“Good Reason” unless you give the Company written notice of the condition within
30 days after the condition comes into existence and the Company fails to
substantially remedy the condition within 30 days after receiving your written
notice.





--------------------------------------------------------------------------------





In the event that the successor in a Change in Control refuses to assume or
substitute for the Option, or following the Change in Control neither the
Company, any successor thereto, nor any ultimate parent thereof will have equity
securities that are readily tradable on a regulated securities exchange, then
upon the Change in Control, the Option shall automatically be fully vested and
the holder thereof shall be entitled to receive in the Change in Control an
amount of cash equal to the amount that could have been attained upon the
exercise or other payment of such Option (and, for the avoidance of doubt, if as
of such date the Committee determines in good faith that no amount would have
been attained upon the exercise of such Option or realization of the
Participant’s rights, then such Option may be terminated by the Company without
payment).
If you terminate employment with the Company or any of its Subsidiaries as an
employee, but you continue to provide bona fide services under a written
agreement with the Company or any of its Subsidiaries as a consultant or
contractor you will still be considered to have a Termination of Service upon
termination of your employment, unless you enter into a written agreement with
the Company explicitly providing that you will not have a Termination of
Service, for this plan only, while performing the non-employee services.
If you terminate employment with the Company or any of its Subsidiaries, but
remain as a director of the Company or any Subsidiary, then, solely for purposes
of determining the period in which you may exercise a vested Option, you will
not have a Termination of Service until you no longer provide services to the
Company in any capacity, whether as an employee, director or contractor.
The Option will be deemed exercised upon your completing the exercise procedures
established by the Company and your payment of the Option exercise price per
share and any applicable tax withholding to the Company. Payment may be made in
cash or such other method as the Company may permit from time to time as set
forth in the Plan.
You acknowledge that, regardless of any action taken by the Company or, if
different, your Employer the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other tax
related items related to your participation in the Plan and legally applicable
to you or deemed by the Company or the Employer in its discretion to be an
appropriate charge to you even if legally applicable to the Company or the
Employer (“Tax-Related Items”) is and remains your responsibility and may exceed
the amount actually withheld by the Company or the Employer. You further
acknowledge that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including, but not limited to, the grant, vesting or
exercise of the Option or any payment made in relation to the Option; and (ii)
do not commit to and are under no obligation to structure the terms of the grant
or any aspect of the Option to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you are
subject to Tax-Related Items in more than one jurisdiction, you acknowledge that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.





--------------------------------------------------------------------------------





Prior to the relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items.
In this regard, you authorize the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy their withholding obligations
with regard to all Tax-Related Items by one or a combination of the following
withholding methods:
(a)     withholding from any cash payment due to you upon exercise of the
Option;
(b)    withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; or
(c)    any other method determined by the Company to be in compliance with
applicable law.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash.
Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to deliver
payment if you fail to comply with your obligations in connection with the
Tax-Related Items.
Unless otherwise consented to by the Company, this Option is not transferable
except by will or the laws of descent and distribution.
You acknowledge that all employees, including corporate officers, of IDEX are
prohibited from engaging in any transaction in which they may profit from
short-term speculative swings in the value of the company securities (“hedging”)
and agree not to engage in any hedging transactions. For this purpose, “hedging”
includes “short-sales” (selling borrowed securities which the seller hopes can
be purchased at a lower price in the future) or “short sales against the box”
(selling owned, but not delivered securities), “put” and “call” Options
(publicly available rights to sell or buy securities within a certain period of
time at a specified price or the like), and other hedging transactions designed
to minimize the risk inherent in owning IDEX stock, such as zero-cost collars
and forward sales contracts.
Consistent with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, and to the extent not in violation of any applicable
law, IDEX reserves the right to recover from current and/or former key employees
any wrongfully earned performance-based compensation, including stock-based
awards, upon the determination by the Compensation Committee of the following:
(a)
there is a restatement of Company financials, due to the material noncompliance
with any financial reporting requirement,






--------------------------------------------------------------------------------





(b)
the cash incentive or equity compensation to be recouped was calculated on, or
its realized value affected by, the financial results that were subsequently
restated,

(c)
the cash incentive or equity compensation would have been less valuable than
what was actually awarded or paid based upon the application of the correct
financial results, and

(d)
the pay affected by the calculation was earned or awarded within three years of
the determination of the necessary restatement.

The Compensation Committee has exclusive authority to modify, interpret and
enforce this provision in compliance with all regulations.
You acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this paragraph. The Company, its affiliates and
your Employer hold certain personal information, including your name, home
address and telephone number, date of birth, social security number or other
employee tax identification number, salary, nationality, job title, any shares
of stock awarded, cancelled, purchased, vested, unvested or outstanding in your
favor, for the purpose of managing and administering the Plan ("Data"). The
Company and its affiliates will transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located in the European Economic Area, or elsewhere such as
the United States. You authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
your behalf to a broker or other third party with whom you may elect to deposit
any shares of stock acquired pursuant to the Plan. You may, at any time, review
Data, require any necessary amendments to it or withdraw the consent herein in
writing by contacting the Company; however, withdrawing the consent may affect
your ability to participate in the Plan.
Your participation in the Plan is voluntary. The value of the Option is an
extraordinary item of compensation outside the scope of your employment
contract, if any. As such, the Option is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pensions or retirement
benefits or similar payments unless specifically and otherwise provided. Rather,
the awarding of an Option under the Plan represents a mere investment
opportunity.
This Option is granted under and governed by the terms and conditions of the
Plan. You acknowledge and agree that the Plan is discretionary in nature and may
be amended, cancelled, or terminated by the Company, in its sole discretion, at
any time. The grant of an Option under the Plan is a one-time benefit and does
not create any contractual or other right to receive a grant of Options or
benefits in lieu of Options in the future. Future grants of Options, if any,
will be at the sole discretion of the Company, including, but not limited to,
the timing of the grant, the number of stock Options, vesting provisions, and
the exercise price. The Plan has been introduced voluntarily by the Company and
in accordance with the provisions of the Plan may be terminated by the Company
at any time.





--------------------------------------------------------------------------------





By execution of this Agreement, you consent to the provisions of the Plan and
this Agreement. Defined terms used herein shall have the meaning set forth in
the Plan, unless otherwise defined herein.
The Award and this Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois, U.S.A., without regard to conflict of
laws principles. Each party agrees to exclusive personal jurisdiction and venue
in the federal and state courts in Cook County, Illinois, U.S.A., for any
dispute arising out of this Agreement.
If you have received this Agreement or any other document related to the Plan or
the Award translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Award and participation in the
Plan or future Awards that may be granted under the Plan by electronic means or
to request your consent to participate in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.
You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other participant.
Notwithstanding any provision of this Agreement to the contrary, this Award
shall be subject to any special terms and conditions for your country of
residence (and country of employment, if different) as set forth in the appendix
(the "Appendix") to this Agreement. Further, if you transfer residency and/or
employment to another country reflected in the Appendix, the special terms and
conditions for such country will apply to you to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable to comply with local laws, rules and/or
regulations or to facilitate the operation and administration of this award and
the Plan (or the Company may establish alternative terms and conditions as may
be necessary or advisable to accommodate your transfer). The Appendix shall
constitute part of this Agreement.
COMPANY:
IDEX CORPORATION
By:___/s/ DENISE R. CADE_____                


Denise R. Cade
Senior Vice President, General Counsel and Corporate Secretary













--------------------------------------------------------------------------------







Appendix


In addition to the provisions of the IDEX Corporation Incentive Award Plan, as
Amended and Restated effective April 8, 2015 (the "Plan"), and the cash-settled
stock option agreement (the "Agreement"), the Option is subject to the following
additional terms and conditions as set forth in this Appendix to the Agreement
to the extent you reside and/or are employed in one of the countries addressed
herein (this "Appendix"). All defined terms as contained in this Appendix shall
have the same meaning as set forth in the Plan and the Agreement. To the extent
the Participant transfers residence and/or employment to another country, the
special terms and conditions for such country as reflected in this Appendix (if
any) will apply to you to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the Option and the Plan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate your transfer).


AUSTRALIA


Award Conditioned on Satisfaction of Regulatory Obligations. If (a) you are a
director of a Subsidiary incorporated in Australia, or (b) you are a
management-level executive of a Subsidiary incorporated in Australia and you
also are a director of a Subsidiary incorporated outside of Australia, the grant
of the Award is conditioned upon satisfaction of the shareholder approval
provisions of section 200B of the Corporations Act 2001 (Cth) and the
Corporations Amendment (Improving Accountability on Termination Payments) Act in
Australia.


CANADA


The following provisions apply to your Award if you are a resident of Quebec:


1.    Language Consent. The parties acknowledge that it is their express wish
that the Agreement, including this Appendix, as well as all documents, notices,
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.


Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Appendix,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.


2.    Termination of Employment. The following provision replaces the relevant
provision of the Agreement:
Notwithstanding any contrary provision of this Agreement, if you terminate
service with the Company for any or no reason prior to vesting (whether or not
later found to be invalid or in breach of local labor laws or your employment
agreement, if any), your right to vest in the Award, if any, will terminate
effective as of the date that is the earlier of (a) the date on which you
receive a notice of termination of employment from the Company or the Employer,
or (b) the date on which you are no longer actively employed or actively
rendering services to the Company or the Employer, regardless of any notice
period or period of pay in lieu of such notice required under local law.





--------------------------------------------------------------------------------







3.     Data Privacy. You hereby authorize the Company and the Company’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration of the Plan. You
further authorize the Company and any Subsidiary to disclose and discuss the
Plan with their advisors and to record all relevant information and keep such
information in your employee file.


CHINA


Payment of Award. The grant of the Option does not provide you with any right to
receive shares of Common Stock. Instead, upon vesting and exercise of the
Option, you only shall be entitled to receive a cash payment, in local currency,
paid by the Employer through local payroll (less any withholding for Tax-Related
Items). In accepting the Award, you expressly acknowledge and agree that you
shall bear any currency fluctuation risk between the time the Award is granted
and the time you receive cash payment in settlement of any vested and exercised
Option.


FRANCE


1.    Language Consent. The parties acknowledge that it is their express wish
that the Agreement, including this Appendix, as well as all documents, notices,
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.


Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Appendix,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.


INDIA


Payment of Award. The grant of the Option does not provide you with any right to
receive shares of Common Stock. Instead, upon vesting and exercise of the
Option, you only shall be entitled to receive a cash payment, in local currency,
paid by the Employer through local payment (less any withholding for Tax-Related
Items). In accepting the Award, you expressly acknowledge and agree that you
shall bear any currency fluctuation risk between the time the Award is granted
and the time you receive cash payment in settlement of any vested and exercised
Option.


ITALY


1.    Data Privacy Notice and Consent. This provision replaces the relevant
provision in the Agreement:







--------------------------------------------------------------------------------





You hereby explicitly and unambiguously consent to the collection, use,
processing and transfer, in electronic or other form, of your personal data as
described in this section of this Appendix by and among, as applicable, your
employer (the “Employer”), the Company and Subsidiaries of the Company for the
exclusive purpose of implementing, administering, and managing your
participation in the Plan.


You understand that the Employer, the Company and any Subsidiary of the Company
may hold certain personal information about you, including, but not limited to,
your name, home address and telephone number, email address; date of birth,
social insurance, passport or other identification number, salary, nationality,
job title, any shares or directorships held in the Company, or a Subsidiary of
the Company, and details of any and all entitlements to cash or shares awarded,
canceled, exercised, purchased, vested, unvested or outstanding in your favor
(“Data”), for the exclusive purpose of implementing, managing and administering
the Plan.


You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is IDEX Corporation with registered offices at 1925 West Field Court
Suite 200, Lake Forest, Illinois 60045-4824, United States of America, and,
pursuant to Legislative Decree no. 196/2003, its representative in Italy is IDEX
Italy S.r.l. with registered offices at Viale Del Lavoro 19, 20010 Casorezzo
Milano, Italy.


You understand that Data will not be publicized, but it may be transferred to
UBS Financial Services Inc. or other third parties involved in the management
and administration of the Plan. You understand that Data may also be transferred
to the independent registered public accounting firm engaged by the Company. You
further understand that the Company, and/or any Subsidiary of the Company will
transfer Data among themselves as necessary for the purpose of implementing,
administering and managing your participation in the Plan, and that the Company
or a Subsidiary of the Company may each further transfer Data to third parties
assisting the Company in the implementation, administration, and management of
the Plan. Such recipients may receive, possess, use, retain, and transfer Data
in electronic or other form, for the purposes of implementing, administering,
and managing your participation in the Plan. You understand that these
recipients may be located in or outside the European Economic Area, such as in
the United States or elsewhere. Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.


You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions, as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of Data abroad,
including outside the European Economic Area, as herein specified and pursuant
to applicable laws and regulations, does not require your consent thereto, as
the processing is necessary to performance of contractual obligations related to
implementation, administration, and management of the cash award program. You
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
you have the right to, including but not limited to, access, delete, update,
correct, or terminate, for legitimate reason, the Data processing.





--------------------------------------------------------------------------------







Furthermore, you are aware that Data will not be used for direct-marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting your local human resources representative.


2.    Plan Document Acknowledgment. By accepting the Award, you acknowledge that
you have received a copy of the Plan and the Agreement and have reviewed the
Plan and the Agreement, including this Appendix, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Appendix.


You further acknowledge that you have read and specifically and expressly
approve the following sections of the Agreement and this Appendix: Vesting
Schedule; Termination of Employment; Taxes; Employee Data Privacy; Governing Law
and Venue; Language; and Waiver.


MEXICO


1.    Commercial Relationship. You expressly recognize that participation in the
Plan and the Company’s grant of the Award does not constitute an employment
relationship between you and the Company. You have been granted the Award as a
consequence of the commercial relationship between the Company and the Employer,
and the Employer is your sole employer. Based on the foregoing, (a) you
expressly recognize the Plan and the benefits derived from participation in the
Plan will not establish any rights between you and the Employer, (b) the Plan
and the benefits you may derive from participation in the Plan are not part of
the employment conditions and/or benefits provided by the Employer, and (c) any
modifications or amendments of the Plan by the Company, or a termination of the
Plan by the Company, shall not constitute a change or impairment of the terms
and conditions of the your employment with the Employer.


2.    Extraordinary Item of Compensation. You expressly recognize and
acknowledge that participation in the Plan is a result of the discretionary and
unilateral decision of the Company, as well as your free and voluntary decision
to participate in the Plan in accordance with the terms and conditions of the
Plan, the Agreement and this Appendix. As such, you acknowledge and agree that
the Company may, in its sole discretion, amend and/or discontinue your
participation in the Plan at any time and without any liability. The value of
the Award is an extraordinary item of compensation outside the scope of your
employment contract, if any. The Award is not part of your regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Employer.


NETHERLANDS


Waiver of Termination Rights. As a condition to the grant of the Option, you
hereby waive any and all rights to compensation or damages as a result of a
termination of employment for any reason whatsoever, insofar as those rights
result or may result from (a) the loss or diminution in value of such rights or
entitlements under the Plan, or (b) you ceasing to have rights under, or ceasing
to be entitled to any awards under the Plan as a result of such termination.





--------------------------------------------------------------------------------







UNITED KINGDOM


1.    Tax Acknowledgment. This section supplements the Agreement.


Without limitation to the Agreement, you hereby agree that you are liable for
all Tax-Related Items and hereby covenants to pay all such Tax-Related Items, as
and when requested by the Company or (if different) the Employer or by Her
Majesty’s Revenue & Customs (“HRMC”) (or any other tax authority or any other
relevant authority). You also hereby agree to indemnify and keep indemnified the
Company and (if different) the Employer against any Tax-Related Items that they
are required to pay or withhold on your behalf or have paid or will pay to HMRC
(or any other tax authority or any other relevant authority).


2.    Exclusion of Claim. You acknowledge and agree that you shall have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from you ceasing to have rights under or to be entitled to vest in or
exercise the Option, whether or not as a result of such termination (whether the
termination is in breach of contract or otherwise), or from the loss or
diminution in value of your Option. Upon the grant of the Option, you shall be
deemed irrevocably to have waived any such entitlement.









